Exhibit 10.3
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT by and between Art
Technology Group, Inc., a Delaware corporation (the “Company”), and Robert D.
Burke (the “Executive”) is made as of April 14, 2008 (the “Effective Date”).
     WHEREAS, the Company and the Executive entered into a letter agreement of
employment dated December 4, 2002, which was amended by a letter agreement dated
March 28, 2003 (together, the “Initial Agreement”);
     WHEREAS, the Company and the Executive amended and restated the Executive’s
Initial Agreement as of November 8, 2004 (the “Prior Agreement”);
     WHEREAS, the Company recognizes that, as is the case with many
publicly-held corporations, the possibility of a change in control of the
Company exists and that such possibility, and the uncertainty and questions
which it may raise among key personnel, may result in the departure or
distraction of key personnel to the detriment of the Company and its
stockholders;
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company’s key personnel without distraction
from the possibility of a change in control of the Company and related events
and circumstances; and
     WHEREAS, the Company and the Executive desire to amend and restate the
Executive’s employment agreement to include, among other provisions, certain
additional change in control protections for the Executive.
     NOW, THEREFORE, in consideration of the Executive remaining in the
Company’s employ and other good consideration, the receipt and sufficiency of
which is acknowledged by both parties, the Company and the Executive agree as
follows:
     1. Key Definitions.
As used herein, the following terms shall have the following respective
meanings:
          1.1 “Change in Control” means an event or occurrence set forth in any
one or more of subsections (a) through (d) below (including an event or
occurrence that constitutes a Change in Control under one of such subsections
but is specifically exempted from another such subsection):
               (a) the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (i) the then-outstanding shares of

 



--------------------------------------------------------------------------------



 



common stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); or
               (b) such time as the Continuing Directors (as defined below) do
not constitute a majority of the Board (or, if applicable, the Board of
Directors of a successor corporation to the Company), where the term “Continuing
Director” means at any date a member of the Board (i) who was a member of the
Board on the date of the execution of this Agreement or (ii) who was nominated
or elected subsequent to such date by at least a majority of the directors who
were Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; or
               (c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of Outstanding Company
Common Stock and the combined voting power of the then-outstanding securities
entitled to vote generally in the election of directors, respectively, of the
resulting or acquiring corporation in such Business Combination (which shall
include, without limitation, a corporation which as a result of such transaction
owns the Company or substantially all of the Company’s assets either directly or
through one or more subsidiaries) (such resulting or acquiring corporation is
referred to herein as the “Acquiring Corporation”) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, respectively; and (ii) no Person (excluding the Acquiring
Corporation or any employee benefit plan (or related trust) maintained or
sponsored by the Company or by the Acquiring Corporation) beneficially owns,
directly or indirectly, 30% or more of the then outstanding shares of common
stock of the Acquiring Corporation, or of the combined voting power of the
then-outstanding securities of such corporation entitled to vote generally in
the election of directors (except to the extent that such ownership existed
prior to the Business Combination); or
               (d) the approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
          1.2 “Change in Control Date” means the first date during the
Employment Term (as defined in Section 3 of the Agreement) on which a Change in
Control occurs. Anything in this Agreement to the contrary notwithstanding, if
(a) a Change in Control occurs, (b) the Executive’s employment with the Company
is terminated prior to the date on which the Change in Control occurs, and
(c) it is reasonably demonstrated by the Executive that such termination of
employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise arose in
connection with or in anticipation of a

-2-



--------------------------------------------------------------------------------



 



Change in Control, then for all purposes of this Agreement the “Change in
Control Date” shall mean the date immediately prior to the date of such
termination of employment.
          1.3 “Cause” means:
               (a) the Executive’s willful and continued failure to
substantially perform his reasonable assigned duties as an officer of the
Company (other than any such failure resulting from incapacity due to physical
or mental illness or any failure after the Executive gives notice of termination
for Good Reason), which failure is not cured within 30 days after a written
demand for substantial performance is received by the Executive from the Board
which specifically identifies the manner in which the Board believes the
Executive has not substantially performed the Executive’s duties; or
               (b) the Executive’s commission of a felony (other than through
vicarious liability or involving vehicular offense) which is materially and
demonstrably injurious to the Company or a crime involving fraud or embezzlement
against the Company.
     For purposes of this Section 1.3, no act or failure to act by the Executive
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith and without reasonable belief that the Executive’s action or omission was
in the best interests of the Company.
          1.4 “Good Reason” means the occurrence, without the Executive’s
written consent, of any of the events or circumstances set forth in clauses
(a) through (j) below.
               (a) a change in the Executive’s titles of President and Chief
Executive Officer or the assignment to the Executive of duties inconsistent in
any material respect with the Executive’s positions (including status, offices,
titles and reporting requirements), authority or responsibilities, or any other
action or omission by the Company which results in a material diminution in such
positions, authority or responsibilities;
               (b) a reduction in any aspect of the Executive’s compensation as
then may be in effect;
               (c) the failure by the Company to (i) continue in effect any
material compensation or benefit plan or program consistent with those afforded
to other senior executives of the Company (including without limitation any life
insurance, medical, health and accident or disability plan and any vacation or
automobile program or policy) in which the Executive participates or which is
applicable to the Executive, (ii) continue the Executive’s participation therein
(or in such substitute or alternative plan) on a basis not materially less
favorable, both in terms of the amount of benefits provided and the level of the
Executive’s participation relative to other participants, than the basis
existing immediately prior to the change, or (iii) award cash bonuses to the
Executive in amounts and in a manner substantially consistent with past practice
in light of the Company’s financial performance;
               (d) any alteration in the Company’s 1996 Amended and Restated
Stock Option Plan in any manner that may exert an adverse impact on the
Executive for the grant of restricted stock awards, restricted stock units or
options to purchase shares of common stock of

-3-



--------------------------------------------------------------------------------



 



the Company (the “Common Stock”) granted to the Executive (the “Stock Awards”)
as of the date of this Agreement;
               (e) a change by the Company in the location at which the
Executive performs his principal duties for the Company to a new location that
is both (i) outside a radius of 35 miles from the Executive’s principal
residence immediately prior to that change and (ii) more than 20 miles from the
location at which the Executive performed his principal duties for the Company
immediately prior to the change;
               (f) a material breach of this Agreement by the Company;
               (g) a requirement by the Company that the Executive travel on
Company business to a substantially greater extent than required immediately
prior to a Change in Control;
               (h) the failure of the Company to obtain the agreement from any
successor to the Company to assume and agree to perform this Agreement, as
required by Section 7.1;
               (i) if, as a result of a Change of Control, the Company no longer
has a publicly traded class of equity securities and/or is no longer subject to
reporting requirements under the Securities Exchange Act of 1934; or
               (j) any failure of the Company to pay or provide to the Executive
any portion of the Executive’s compensation or benefits due under any Company
employee benefit plan within seven days of the date such compensation or
benefits are due.
     For purposes of this Agreement, any good faith determination of “Good
Reason” made by the Executive shall be conclusive, binding and final. The
Executive’s right to terminate his employment for Good Reason shall not be
affected by his incapacity due to physical or mental illness.
          1.5 “Disability” means the Executive’s absence from the full-time
performance of the Executive’s duties with the Company for 180 consecutive
calendar days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers.
     2. Position and Duties. The Executive will serve as President and Chief
Executive Officer of the Company. The Executive will render such business and
professional services in the performance of the Executive’s duties consistent
with the Executive’s position within the Company and as reasonably assigned to
the Executive by the Board. During the Employment Term, the Executive will serve
as a member of the Board.
     3. Employment Term. This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall continue
in effect until the Date of Termination (as defined below) (the “Employment
Term”). The Executive or the Company may terminate Executive’s employment at any
time, with or without Cause, subject to the severance obligations described in
Section 5.2 of the Agreement, except that the Company or Executive

-4-



--------------------------------------------------------------------------------



 



shall communicate such termination by a written notice to the other party hereto
(the “Notice of Termination”), given in accordance with Section 8 of the
Agreement. Any Notice of Termination shall: (a) indicate the specific
termination provision (if any) of this Agreement relied upon by the party giving
such notice; (b) to the extent applicable, set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated; and (c) specify the
Date of Termination. The effective date of an employment termination (the “Date
of Termination”) shall be the close of business on the date specified in the
Notice of Termination (which date may not be less than 15 days or more than 120
days after the date of delivery of such Notice of Termination), in the case of a
termination other than one due to the Executive’s death, or the date of the
Executive’s death, as the case may be. In the event the Company fails to satisfy
the requirements of this Section 3 regarding a Notice of Termination, the
purported termination of the Executive’s employment pursuant to such Notice of
Termination shall not be effective for purposes of this Agreement. The failure
by the Executive or the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Executive or the Company, respectively,
hereunder or preclude the Executive or the Company, respectively, from asserting
any such fact or circumstance in enforcing the Executive’s or the Company’s
rights hereunder.
     4. Compensation.
          4.1 Base Salary. The Company will pay the Executive as compensation
for the Executive’s services hereunder a base salary at the annualized rate of
$400,000 (less customary deductions) through December 31, 2008, such amount to
be reviewed annually during the Employment Term by the Compensation Committee of
the Board and approved by the Board upon the recommendation of the Compensation
Committee (the “Base Salary”). The Base Salary will be paid in accordance with
the Company’s normal payroll practices.
          4.2 Annual Bonus. For each fiscal year of the Company (“Fiscal Year”)
during the Employment Term, the Executive will be eligible to receive an annual
target bonus that will be no less than the higher of $300,000 or 50% of the
Executive’s then current Base Salary (less customary deductions) (the “Annual
Bonus”). The establishment of the plan that outlines the Executive’s Annual
Bonus (the “Bonus Plan”) and the evaluation of the Executive’s performance under
the Bonus Plan will be approved by the Board upon the recommendation of the
Compensation Committee.
          4.3 Equity Compensation. Each year during the Employment Term, the
Board, upon recommendation from the Compensation Committee, shall determine the
extent to which the Executive will be granted additional Stock Awards by the
Company from time to time.
          4.4 Employee Benefits. During the Employment Term, the Executive will
be entitled to participate in the employee benefit plans currently and/or
hereafter maintained by the Company that are generally applicable to other
senior executives of the Company. Examples of such benefits might include life,
disability, medical, dental and other insurance, as well as a 401(k) plan, tax
benefit and planning services, retirement, cell phone and computer services and
the like. For each calendar year during the Employment Term, Executive will be
entitled to 20 days paid vacation in accordance with Company’s standard vacation
policy.

-5-



--------------------------------------------------------------------------------



 



     5. Additional Benefits.
          5.1 Stock Acceleration. If the Change in Control Date occurs during
the Employment Term, then, effective upon the Change in Control Date, each
outstanding Stock Award will be deemed to be fully vested and will no longer be
subject to a right of repurchase by the Company. This Section 5.1 shall
supercede any provision of the Stock Award agreements to the contrary,
including, but not limited to, the second paragraph of Section 1(e) of each of
the agreements granting an option to purchase shares of Common Stock (the
“Option Agreements”).
          5.2 Severance Prior to Change in Control. When the Employment Term is
terminated, the Executive shall be entitled to the following benefits:
               (a) Termination Without Cause or for Good Reason. If the
Executive’s employment with the Company is terminated by the Company other than
for Cause, Disability or death, or by the Executive for Good Reason, then the
Executive shall be entitled to the following benefits:
                    (i) the Company shall pay to the Executive in a lump sum in
cash within 30 days after the Date of Termination the sum of (A) the Executive’s
Base Salary through the Date of Termination as well as any Annual Bonus or
portion thereof which has been earned for the most recently completed Fiscal
Year, (B) the amount of any compensation previously deferred by the Executive
(together with any accrued interest or earnings thereon) and (C) any accrued
vacation pay, in each case to the extent not previously paid (the sum of the
amounts described in clauses (A), (B) and (C) shall be hereinafter referred to
as the “Accrued Obligations”);
                    (ii) for 12 months after the Date of Termination, the
Company shall continue to pay to the Executive his Base Salary distributed at
regular pay period intervals, or at the option of the Company and only if such
payment of salary is not deemed to be deferred compensation subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), in a
lump sum;
                    (iii) for 12 months after the Date of Termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue to provide health benefits to the
Executive and the Executive’s family at least equal to those which would have
been provided to them if the Executive’s employment had not been terminated, in
accordance with the applicable Company employee benefit plans in effect on the
Date of Termination;
                    (iv) outplacement services through one or more outside firms
of the Company’s choosing, with such services to extend until the earlier of
(A) 12 months following the Date of Termination, or (ii) the date the Executive
secures full time employment; and
                    (v) to the extent not previously paid or provided, the
Company shall timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive following the Executive’s termination of employment under any plan,
program, policy, practice, contract or agreement of the Company

-6-



--------------------------------------------------------------------------------



 



and its affiliated companies (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”).
Notwithstanding any provision in the Agreement to the contrary, if the Executive
becomes employed by any Competitor within the 12 month period following the
Executive’s termination by the Company other than for Cause or Disability, or by
the Executive for Good Reason, the Company shall be entitled to cease paying the
Executive any compensation or benefits under Section 5.2(a)(ii), (iii) and
(iv) above. For purposes of this Agreement, “Competitor” includes, but is not
limited to, the following entities: Broadvision, Demandware, Digital River,
Escalate, GSI Commerce, the IBM Websphere business unit and other companies that
the Company may add to this list from time to time.
               (b) Resignation without Good Reason; Termination for Death or
Disability. If the Executive voluntarily terminates his employment with the
Company without Good Reason, or if the Executive’s employment with the Company
is terminated by reason of the Executive’s death or Disability, then the Company
shall (i) pay the Executive (or his estate, if applicable), in a lump sum in
cash within 30 days after the Date of Termination, the Accrued Obligations, and
(ii) timely pay or provide to the Executive the Other Benefits.
               (c) Termination for Cause. If the Company terminates the
Executive’s employment with the Company for Cause, then the Company shall
(i) pay the Executive, in a lump sum in cash within 30 days after the Date of
Termination, the sum of (A) the Executive’s Base Salary through the Date of
Termination and (B) the amount of any compensation previously deferred by the
Executive, in each case to the extent not previously paid, and (ii) timely pay
or provide to the Executive the Other Benefits.
          5.3 Severance After Change in Control. If, within 18 months following
the Change in Control Date, the employment of the Executive is terminated by the
Company other than for Cause, Disability or death, or by the Executive for Good
Reason the Executive shall be entitled to the following benefits:
               (a) for 18 months after the Date of Termination, the Company
shall continue to pay to the Executive his Base Salary distributed at regular
pay period intervals, or at the option of the Company and only if such payment
of salary is not deemed to be deferred compensation subject to Section 409A of
the Code, in a lump sum;
               (b) the Company shall pay a pro rated Annual Bonus in the year
the Date of Termination occurs;
               (c) for 18 months after the Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue to provide health benefits to the
Executive and the Executive’s family at least equal to those which would have
been provided to them if the Executive’s employment had not been terminated, in
accordance with the applicable Company employee benefit plans in effect on the
Date of Termination;
               (d) the Company shall pay one and a half times the Executive’s
current Annual Bonus, ratably over an 18 month period; and

-7-



--------------------------------------------------------------------------------



 



               (e) outplacement services through one or more outside firms of
the Company’s choosing, with such services to extend until the earlier of
(A) 18 months following the Date of Termination, or (ii) the date the Executive
secures full time employment;
Notwithstanding any provision in the Agreement to the contrary, if the Executive
becomes employed by any Competitor within an 18 month period following the
Executive’s termination by the Company other than for Cause or Disability, or by
the Executive for Good Reason, the Company shall be entitled to cease paying the
Executive any compensation or benefits under Section 5.3(a), (c), (d) and
(e) above.
          5.4 Taxes.
               (a) In the event that the Company undergoes a “Change in
Ownership or Control” (as defined below), the Company shall, within 30 days
after each date on which the Executive becomes entitled to receive (whether or
not then due) a Contingent Compensation Payment (as defined below) relating to
such Change in Ownership or Control, determine and notify the Executive (with
reasonable detail regarding the basis for its determinations) (i) which of the
payments or benefits due to the Executive (under this Agreement or otherwise)
following such Change in Ownership or Control constitute Contingent Compensation
Payments, (ii) the amount, if any, of the excise tax (the “Excise Tax”) payable
pursuant to Section 4999 of the Code, by the Executive with respect to such
Contingent Compensation Payment and (iii) the amount of the Gross-Up Payment (as
defined below) due to the Executive with respect to such Contingent Compensation
Payment. Within 90 days after the due date of each Contingent Compensation
Payment to the Executive, the Company shall pay to the Executive, in cash, the
Gross-Up Payment with respect to such Contingent Compensation Payment.
               (b) For purposes of this Section 5.4, the following terms shall
have the following respective meanings:
                    (i) “Change in Ownership or Control” shall mean a change in
the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company determined in accordance with
Section 280G(b)(2) of the Code.
                    (ii) “Contingent Compensation Payment” shall mean any
payment (or benefit) in the nature of compensation that is made or made
available (under this Agreement or otherwise) to a “disqualified individual” (as
defined in Section 280G(c) of the Code) and that is contingent (within the
meaning of Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or
Control of the Company.
                    (iii) “Gross-Up Payment” shall mean an amount equal to the
sum of (i) the amount of the Excise Tax payable with respect to a Contingent
Compensation Payment and (ii) the amount necessary to pay all additional taxes
imposed on (or economically borne by) the Executive (including the Excise Taxes,
state and federal income taxes and all applicable withholding taxes)
attributable to the receipt of such Gross-Up Payment. For purposes of the
preceding sentence, all taxes attributable to the receipt of the Gross-Up
Payment shall be computed assuming the application of the maximum tax rates
provided by law.

-8-



--------------------------------------------------------------------------------



 



               (c) The provisions of this Section 5.4 are intended to apply to
any and all payments or benefits available to the Executive under this Agreement
or any other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.
               (d) The provisions of this Section 5.4 shall supercede any
provision of the Stock Award agreements to the contrary, including, but not
limited to, Section 12(a) of each of the Option Agreements.
          5.5 Mitigation. The Executive shall not be required to mitigate the
amount of any payment or benefits provided for in this Section 5 by seeking
other employment or otherwise. Further, except as provided in Section 5.2(a),
the amount of any payment or benefits provided for in this Section 5 shall not
be reduced by any compensation earned by the Executive as a result of employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by the Executive to the Company or otherwise.
     6. Section 409A. In the event that the Company determines in good faith
that any benefit payable under this Agreement upon termination of the
Executive’s employment is “deferred compensation” subject to Section 409A of the
Code: (i) payment of such benefit shall only be made in the event that the
termination of employment constitutes a “Separation from Service” as defined
below; and (ii) if required by Section 409A, payment of such benefit shall be
made 6 months and 1 day after the date of Separation from Service. For purposes
of this Section, Separation from Service shall mean any termination of
employment with the Company and any affiliate of the Company pursuant to which
the aggregate level of services provided by the Executive to the Company and any
such affiliate of the Company (whether as an employee or consultant) is
permanently reduced to a level of services that is 49% or less than the level of
services provided in the immediately preceding 12 months. To the extent that
payment of any benefit that is required to be delayed under the provisions of
this Section was to have been paid over a period of time, the following
provisions shall apply. All amounts originally scheduled to have been paid
during the 6 month and 1 day delay period shall be accrued and, at the
conclusion of such delay period, shall be paid in a single lump sum on the date
that is 6 months and 1 day after the Separation from Service. At the end of such
delay period, the originally-scheduled, regular periodic payments shall be paid.
     7. Restrictive Covenants; Non-Competition. The Executive agrees that, for a
period of 18 months after the termination of the Executive’s employment with the
Company for any reason whatsoever, the Executive will not own, manage, operate,
advise, consult or otherwise render services to, or be employed by, or be
connected with, any business that directly competes with the Company, including
but not limited to, those businesses identified in the Company’s annual report
on Form 10-K filed with the Securities and Exchange Commission.
     8. Settlement of Disputes; Arbitration. All claims by the Executive for
benefits under this Agreement shall be directed to and determined by the Board
and shall be in writing. Any denial by the Board of a claim for benefits under
this Agreement shall be delivered to the Executive in writing and shall set
forth the specific reasons for the denial and the specific provisions of this
Agreement relied upon. The Board shall afford a reasonable opportunity to the
Executive for a review of the decision denying a claim. Any disputes shall be
resolved by final

-9-



--------------------------------------------------------------------------------



 



and binding arbitration to be conducted in the Greater Boston, Massachusetts
area pursuant to American Arbitration Association’s rules for the resolution of
employment disputes.
     9. Successors.
          9.1 Successor to Company. The Company shall require any person or
entity that purchases all or substantially all of the assets of the Company
expressly to assume and agree to perform this Agreement to the same extent that
the Company would be required to perform it if no such purchase had taken place.
As used in this Agreement, “Company” shall mean the Company as defined above and
any successor to its business or assets as aforesaid which assumes and agrees to
perform this Agreement, by operation of law or otherwise.
Successor to Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive or
his family hereunder if the Executive had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the executors, personal representatives or administrators of
the Executive’s estate.
     10. Notice. All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing. Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) prepaid via a reputable
nationwide overnight courier service, in each case addressed to the Company, at
One Main Street, Cambridge, Massachusetts 02142, and to the Executive at his
home (or to such other address as either the Company or the Executive may have
furnished to the other in writing in accordance herewith). Any such notice,
instruction or communication shall be deemed to have been delivered five
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent via a reputable
nationwide overnight courier service. Either party may give any notice,
instruction or other communication hereunder using any other means, but no such
notice, instruction or other communication shall be deemed to have been duly
delivered unless and until it actually is received by the party for whom it is
intended.
     11. Miscellaneous.
          11.1 Employment by Subsidiary. For purposes of this Agreement, the
Executive’s employment with the Company shall not be deemed to have terminated
solely as a result of the Executive continuing to be employed by a wholly-owned
subsidiary of the Company.
          11.2 Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
          11.3 Injunctive Relief. The Company and the Executive agree that any
breach of this Agreement by the Company is likely to cause the Executive
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Executive
shall have the right to specific performance and injunctive relief.

-10-



--------------------------------------------------------------------------------



 



          11.4 Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
Commonwealth of Massachusetts, without regard to conflicts of law principles.
          11.5 Waivers. No waiver by the Executive at any time of any breach of,
or compliance with, any provision of this Agreement to be performed by the
Company shall be deemed a waiver of that or any other provision at any
subsequent time.
          11.6 Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.
          11.7 Tax Withholding. Any payments provided for hereunder shall be
paid net of any applicable tax withholding required under federal, state or
local law.
          11.8 Entire Agreement. This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes and replaces the Prior Agreement, other than the Option Agreements
set forth in Exhibits A and B of the Initial Agreement and the Stock Award
agreements which shall remain in full force and effect (except as specifically
modified by this Agreement), and all other prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of any party hereto
in respect of the subject matter contained herein; and any prior agreement of
the parties hereto in respect of the subject matter contained herein (other than
the Option Agreements and the Stock Award agreements) is hereby terminated and
cancelled.
          11.9 Amendments. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.
[Remainder of page intentionally left blank]

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement under
seal as of the Effective Date.

            ART TECHNOLOGY GROUP, INC.        By:   /s/ Patricia O’Neill        
Name:   Patricia O’Neill        Title:   Senior VP, Human Resources             
/s/ Robert D. Burke       Robert D. Burke           

 